DETAILED ACTION
Claims 33-47 are pending and currently under review.
Claims 1-32 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2020 has been entered.

Response to Amendment
The amendment filed 11/03/2020 has been entered.  Claims 33-47 remain(s) pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 33 includes the recitation that the steel requires a “residual austenite content of 5-75%...” wherein the residual austenite is “partially or completely converted into martensite…”  It is unclear to the examiner as to what specific amount of austenite is required in the claimed steel.  Specifically, it is unclear to the examiner as to whether the claimed steel refers to an intermediate steel having the claimed microstructure (ie. an unformed TRIP steel wherein the recitation that “austenite is partially or completely converted…” is an instance of functional language), or if the recitation of “wherein the residual austenite is partially or completely converted…” requires a processed steel wherein the aforementioned residual austenite has already been converted to martensite as claimed.  The examiner interprets the instant claim to be met by any of the aforementioned interpretations according to broadest reasonable interpretation.
Claims 33-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 33 includes the recitation of “high mechanical stresses,” which is indefinite because the term “high” is a relative term of degree which is not defined by the claim or specification.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-41, 43-44, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (EP2383353, machine translation referred to herein) in view of Stahl et al. (US 6,314,782), or alternatively over the aforementioned prior art and further in view of either one of Hauger et al. (DE102007039279, machine translation referred to herein) or Wu et al. (US 2010/0258216).
Regarding claim 33, Becker et al. discloses a rolled steel strip [0029, 0031]; wherein said steel can have an exemplary composition as seen in table 1 below [0042].  Becker et al. further broadly discloses that said steel can have P and S inclusions also seen in table 1 below [0013].  It would have been obvious to modify the aforementioned exemplary composition of Becker et al. by including P and S as stated previously because said P and S ranges are disclosed by Becker et al. to control negative influences of P and S, respectively [0026-0028]. Alternatively, Becker et al. also broadly discloses overlapping steel compositional ranges as also seen in table 1 below [0013].  The examiner notes that the aforementioned steel composition of Becker et al. falls within and overlaps that of 
The examiner notes that the recitation that “the residual austenite is partially or completely converted into martensite…” is an instance of intended use or functional language, which upon further consideration, merely imparts the further limitation that the claimed steel is capable of displaying the TRIP effect upon applying high mechanical stresses.  See MPEP 2111.02 & MPEP 2173.05(g).  Since Becker et al. discloses an overlapping steel composition, the examiner recognizes that a similar TRIP effect would appear to have been capable and expected in the steel of Becker et al. as would have been recognized by one of ordinary skill.  Nonetheless, Becker et al. further expressly teaches that the disclosed steel can display a TRIP effect [0001, 0030].
Becker et al. does not expressly teach that the steel sheet is flexibly rolled to different thicknesses over a length of the strip while having the strengths and expansion characteristics being uniform over the length of the strip as claimed.  Stahl et al. discloses that it is known to perform flexible rolling on steels such that a steel strip having thickness profile changes in the rolling direction can be by means of the alloy composition in accordance with the invention” (emphasis added) [0007 spec.].  In other words, the aforementioned feature would naturally have been expected in any steel having the claimed composition that is subjected to flexible rolling.  Thus, it is noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Specifically, since a steel composition subjected to flexible rolling would have been obvious in view of the suggested disclosure of Becker et al. and Stahl et al., the examiner submits that another advantage of the suggested prior art (ie. uniform mechanical properties along the strip length as claimed) cannot be the basis for patentability when the differences would otherwise be obvious.

Table 1.
Element (wt.%)
Claim 33 (wt.%)
Becker et al. (example 2) (wt.%)
Becker et al. (broad) (wt.%)
C
0.005 – 0.6
0.1
0 – 0.5
Mn
4 – 10
10
4 – 12
Al
0.005 – 4
1.6
0 – 3
Si
0.005 – 2
0.4
0 – 1
P
0.001 – 0.2
0 – 0.05 (broad)
0 – 0.05
S
0 – 0.05
0 – 0.01 (broad)
0 – 0.01
N
0.001 – 0.3
0.008
0 – 0.05
Fe & Impurities
Balance
Balance
Balance


Regarding claims 34 and 36, the aforementioned prior art discloses the steel of claim 33 (see previous).  Becker et al. further teaches that the aforementioned example 2 steel has a tensile strength of 990 MPa and elongation A50 of 27.5 percent, which meets the instantly claimed ranges.
Regarding claim 35, the aforementioned prior art discloses the steel of claim 33 (see previous).  Becker et al. further discloses that said steel can have an organic coating [0038].
Regarding claim 37, the aforementioned prior art discloses the steel of claim 33 (see previous).  The examiner notes that example 2 of Becker et al. as 
Regarding claims 38-41, the aforementioned prior art discloses the steel of claim 33 (see previous).  The examiner notes that the steel composition of example 2 of Becker et al. further falls within and is substantially close to the instantly claimed Al, and Si ranges.  See MPEP 2131.03 & MPEP 2144.05(I).  Specifically, it is not apparent to the examiner as to how a mere difference of 0.1 weight percent Si would achieve patentably distinct or significant results over the composition of Becker et al.  The examiner’s position is further bolstered by the disclosure of Becker et al. wherein desirable effects of Si inclusions can be realized in amounts up to 0.7 weight percent [0019].  Alternatively, the examiner notes that the broad steel ranges of Becker et al. further overlap with the instantly claimed Al, Si, and N ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
The aforementioned prior art does not expressly teach an amount of dissolved N as claimed.  However, the examiner submits that this feature would have been expected to be present in the disclosure of Stahl et al. as will be further explained.  Although the instant specification does not expressly teach a specific means to dissolve nitrogen, the instant specification broadly discloses obtaining the claimed steel by melting and casting, flexible hot rolling, optional 
Becker et al. discloses a manufacturing method of melting and casting, hot rolling, annealing, cold rolling, and then final annealing at 450 to 950 degrees C [0031].  Since Becker et al. discloses an overlapping steel composition as explained above (see previous), as well as a processing method that closely resembles that of the instant invention, the examiner submits that similar amounts of dissolved nitrogen would have been expected to be present in the steel of Becker et al. absent concrete evidence to the contrary.  The examiner’s position is further bolstered by the overlapping claimed strength properties of Becker et al. relative to the instant invention as explained above (see previous), which the examiner recognizes to be the express effect of dissolved N as disclosed by applicants [0019 spec.].
Regarding claims 43-44, the aforementioned prior art discloses the steel of claim 33 (see previous).  Becker et al. further discloses that the steel can include Ni from 0 to 2 weight percent and Cu from 0 to 2 weight percent for reducing the formation of stress corrosion cracks [0022].  The examiner notes that the overlap between the disclosed Cu and Ni ranges of Becker et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 47, the aforementioned prior art discloses the steel of claim 33 (see previous).  The examiner notes that the instant claim limitations are recitations of intended use which, upon further consideration, are not considered .
Claims 42 and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (EP2383353, machine translation referred to herein) in view of others as applied to claim 33 above, and further in view of either one of Sohn et al. (US 2009/0053556) or Nozaki et al. (US 2014/0000765).
Regarding claims 42 and 45-46, the aforementioned prior art discloses the steel of claim 33 (see previous).  The aforementioned prior art does not expressly teach inclusions of Sn, B, and Zr as claimed.  Sohn et al. discloses a high-manganese steel for automotive applications [abstract]; wherein said steel can include Sn from 0.005 to 0.05 weight percent to improve coating uniformity, as well as Zr from 0.005 to 0.1 weight percent and B from 0.0005 to 0.04 weight percent to improve strength [0051-0055, 0061-0062].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of the aforementioned prior art by including Sn, Zr, and B as disclosed by Sohn et al. such that coating uniformity and steel strength can be improved as taught by Sohn et al.  Alternatively, Nozaki et al. discloses steel sheet wherein it is known that optional elemental inclusions of B from 0.0001 to 0.005 weight percent, Sn from 0.0001 to .

Response to Arguments
The previous rejections over Sohn et al. have been withdrawn in view of applicants’ arguments and amendments filed 11/03/2020.
Applicant's arguments, filed 11/03/2020, regarding the rejections over Becker et al. have been fully considered but they are not persuasive.
Applicant argues that the claimed austenite range of 5 to 75 percent “clearly distinguishes” from the disclosed austenite range of Becker et al. of 0 to 70 percent.  The examiner cannot concur.  As stated in the previous rejection section, the examiner notes that the overlap between the disclosed austenite range of Becker et al. and that of the instant claim is prima facie obviousness.  See MPEP 2144.05(I).  Therefore, the examiner cannot concur with applicants absent concrete evidence to the contrary.  
Applicant then argues that the instant claim requires that austenite is “partially or completely converted into martensite by a TRIP effect,” which is not 

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734